Exhibit 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Document Number: 20080211527-18 Filing Date and Time: 03/26/2008 9:57 PM Entity Number: E0203172008-6 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Health In HarmonyInc. 2. Registered Agent Val-U-Corp Services, Inc. Name and Street Name Address 1802 North Carson Street Suite 212 Carson City Nevada Street Address Zip Code 3. Shares: 0 (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names Daniel A. Kramer & Addresses, Name of Board of 1802 North Carson Stree Suite 212 Carson City NV Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must be a natural person at least Name 18 years of age; attach additional page if more Street Address City State Zip Code than two directors/trustees) 5. Purpose: The purpose of this Corporation shall be: All legal purposes (optional-see instructions) 6. Names, Address Daniel A. Kramer /s/ Daniel A. Kramer and Signature of Name Signature Incorporator: 1859 Whitney Mesa Drive Henderson NV (attached additional page Street Address City State Zip Code there is more than one incorporator) 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment of /s/ Daniel A. Kramer March 25, 2008 Registered Agent: Authorized Signature of R.A. or On Behalf of Registered AgentEntity Date This form must be accompanied by appropriate fees. See attached fee schedule.
